Case: 1:21-cv-00058-GHD-DAS Doc #: 7 Filed: 08/10/21 1 of 1 PagelD #: 149

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC,;.et al. PLAINTIFFS
v. CIVIL ACTION NO. 1:21-cv-00058-GHD-DAS
REBECCA BUTLER DEFENDANT
ORDER OF DISMISSAL

 

The Court, having considered the Plaintiffs stipulation [6] to dismiss all claims asserted
herein without prejudice, finds that this matter should be dismissed without prejudice pursuant to
Rule 41{a) of the Federai Rules of Civil Procedure.

IT IS, therefore, hereby ORDERED that all claims asserted in this lawsuit are DISMISSED
WITHOUT PREJUDICE, and this case is CLOSED,

JE
SO ORDERED, this the /O day of August, 2021,

A. bSousben

SENIOR U.S. DISTRICT JUDGE
